Exhibit 10.7
 
RENEWAL REVOLVING PROMISSORY NOTE
 

$2,500,000.00 Palm Beach County, Florida
As of May 20, 2010

 
FOR VALUE RECEIVED, GelTech Solutions, Inc., a Delaware corporation (the
"Borrower"), promises to pay to the order of Michael Reger (the "Lender," which
term shall also include any subsequent holder of this Note), the principal sum
of Two Million Five Hundred Thousand Dollars ($2,500,000.00) (the "Committed
Sum"), with interest until paid as set forth in this Note (the "Loan").
 
1. Interest.
 
This Note shall bear interest at a floating rate of interest equal to the
greater of:  (i) five percent (5%) per annum or (ii) one hundred seventy-five
(175) basis points over the base rate on corporate loans posted by at least
seventy-five percent (75%) of the nation's largest banks known as the "Wall
Street Journal Prime", as such rate shall change from time to time.  If the Wall
Street Journal Prime is no longer available, then the interest rate due under
this Note shall be based on a comparable index and spread as may be determined
by Lender at its sole discretion.  Borrower acknowledges that the interest rate
shall change as the Wall Street Journal Prime changes from time to
time.  Interest shall be calculated on a 360-day year and paid for the actual
number of days elapsed for any whole or partial month in which interest is being
calculated. The rate of interest to be charged from time to time, pursuant to
this paragraph is hereinafter called the "Interest Rate".
 
2. Repayment.  Commencing June 20, 2010, and on the same day of each month
thereafter, interest on the outstanding principal balance of this Note shall be
due and payable.  All remaining unpaid principal together with interest accrued
thereon shall be due and payable on May 19, 2011 (such date, or any earlier date
upon which payment in full is due is hereinafter called the "Maturity Date").
The principal balance of this Note may be prepaid, in whole or in part, at any
time by Borrower provided, however, that any partial prepayment of principal
shall be applied to the last principal payments coming due under the Note.
 
3. Late Charges.  If any installment of interest or principal or any other
payment due under this Note is not paid within ten (10) days after the date that
the installment or payment is due, Borrower promises to pay Lender a "late
charge" equal to the greater of Ten Dollars ($10.00) or 5% of the past due
monthly payment required by this Note.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Default Rate.  In the event Borrower shall fail to make any one or more
payments on account of interest, principal, charges, or premiums within ten (10)
days after the date the same shall become due and payable, as provided herein,
Borrower shall pay to Lender interest on any overdue payment of principal,
interest, charges and premiums at the highest rate allowed by applicable law
(the "Default Rate"), from the date the same shall become due and payable until
the date paid.  Following an Event of Default hereunder, the term "Interest
Rate" as used in this Note shall be deemed to be the Default Rate until such
time as such Event of Default is cured, at which point the "Interest Rate" will
no longer be deemed the Default Rate and will return to the Interest Rate, as
calculated pursuant to Section 1 hereof.
 
5. Intentionally Deleted.
 
6. Revolving Loan.  Subject always to the terms and conditions of the Revolving
Line of Credit Loan Agreement, dated May 20, 2009, as modified by a Modification
to the Loan Agreement as of the date hereof (the “Loan Agreement”), executed by
Borrower and Lender, provided that Borrower is not in default under this Note,
and provided further that no Event of Default (as that term is defined below)
shall then exist, then Borrower may borrow, prepay and re-borrow under
this  Note provided, however, that at no time shall the aggregate outstanding
principal balance of this Promissory Note exceed the Committed Sum.  In the
event that the total amount advanced to or owed by Borrower hereunder, either at
the request of Borrower or otherwise, is greater than the Committed Sum, then
Borrower shall immediately pay to Lender the amount of such excess.
 
7. Clean Up Period.  For a period of thirty (30) consecutive days during the
term of this Note, the outstanding principal balance of this Note shall be zero
and no other sums of money (interest or other money due under this Note or the
Loan Agreement shall be due and owing from Borrower.
 
8. Acceleration; Remedies.  Upon the failure of Borrower to make any payment of
principal or interest when due hereunder, or to timely perform any other
obligation due hereunder, or upon the occurrence of an Event of Default, as that
term may be defined in the Loan Agreement (each such default is hereinafter
called an "Event of Default"), the unpaid principal with interest and all other
sums shall at the option of Lender become immediately due and payable; provided,
however, that the Lender shall not accelerate the obligation due hereunder until
the loan between the Lender and Enterprise Bank has been accelerated.  Failure
to exercise this option shall not constitute a waiver of the right to exercise
this option in the event of any subsequent default.  In addition to the right to
accelerate all principal or interest due hereunder, upon the occurrence of an
Event of Default, Lender shall also have all rights and remedies available under
the Loan Agreement and all other documents which secure repayment hereof,
available at law or in equity.  Notwithstanding anything to the contrary herein,
all such Events of Default hereunder shall be governed by the notice and cure
periods, if any, set forth in the Loan Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
9. Payment of Costs.  In the event this Note is turned over to an attorney at
law for collection after the occurrence of an Event of Default, in addition to
the principal, interest, late charges, and/or premiums due hereunder, Lender
shall be entitled to collect all reasonable costs of collection including but
not limited to reasonable attorneys' fees, incurred in connection with
protection of or realization of collateral or in connection with any of Lender's
collection efforts, whether or not suit on this Note or any foreclosure
proceeding is filed, and all such costs and expenses shall be payable on demand.
 
10.  Waiver.  As to this Note, the Loan Agreement and any other documents or
instruments evidencing or securing the indebtedness (collectively, the "Loan
Documents"), each Borrower and all guarantors, if any, severally waive all
applicable exemption rights, whether under any state constitution, homestead
laws or otherwise, and also severally waive valuation and appraisement
presentment, protest and demand, notice of protest, demand and dishonor and
nonpayment of this Note, and expressly agree that the maturity of this Note, or
any payment under this Note, may be extended from time to time without in any
way affecting the liability of Borrower.
 
11.  Waiver of Jury Trial.  BORROWER AND LENDER WAIVE ALL RIGHTS TO TRIAL BY
JURY OF ANY SUITS, CLAIMS, COUNTERCLAIMS, AND ACTIONS OF ANY KIND ARISING UNDER
OR RELATING TO THIS NOTE.  BORROWER AND LENDER ACKNOWLEDGE THAT THIS IS A WAIVER
OF A LEGAL RIGHT AND REPRESENT TO ONE ANOTHER THAT THIS WAIVER IS MADE KNOWINGLY
AND VOLUNTARILY.  BORROWER AND LENDER AGREE THAT ALL SUCH SUITS, CLAIMS,
COUNTERCLAIMS, AND ACTIONS SHALL BE TRIED BEFORE A JUDGE OF A COURT OF COMPETENT
JURISDICTION, WITHOUT A JURY.
 
12.  Usury Limitations.  It is the intention of the parties to conform strictly
to applicable usury laws from time to time in force, and all agreements between
Borrower and Lender, whether now existing or hereafter arising and whether oral
or written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof or otherwise, shall the
amount paid or agreed to be paid to Lender, or collected by Lender, for the use,
forbearance or detention of the money to be loaned hereunder or otherwise,
exceed the maximum amount permissible under applicable usury laws.  If under any
circumstances whatsoever fulfillment of any provision hereof or any other Loan
Documents, at the time performance of such provision shall be due, shall involve
an amount or any portion thereof in excess of the limit of validity prescribed
by law, then ipso facto, the payment to be made or the amount to be delivered to
be fulfilled shall be reduced to the limit of such validity; and if under any
circumstances Lender shall ever receive an amount deemed interest, by applicable
law, which would exceed the highest lawful rate, such amount that would be
excessive interest under applicable usury laws shall be applied to the reduction
of the principal amount owing hereunder and not to the payment of interest, or
if such excessive interest exceeds the unpaid balance of principal and other
indebtedness, the excess shall be deemed to have been a payment made by mistake
and shall be refunded to Borrower or to any other person making such payment on
Borrower's behalf.  All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the indebtedness of Borrower evidenced hereby,
outstanding from time to time shall, to the extent permitted by applicable law,
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of this Note until payment in full of such indebtedness so that the
actual rate of interest on account of such indebtedness is uniform through the
term hereof.  The terms and provisions of this paragraph shall control and
supersede every other provision of all agreements between Lender and Borrower
and any endorser or guarantor of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
13.  Severability.  In case any provision (or any part of any provision)
contained in this Note shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Note, but this Note shall be construed as if such invalid,
illegal, or unenforceable provision (or part thereof) had never been contained
herein but only to the extent it is invalid, illegal, or unenforceable.
 
14.  Governing Law.  Borrower hereby acknowledges, consents and agrees (i) that
the provisions of this Note and the rights of all parties mentioned herein shall
be governed by the laws of the State of Florida and interpreted and construed in
accordance with such laws (excluding the conflict of laws for the State of
Florida) and (ii) that venue for any proceeding instituted to enforce this Note
shall lie in Palm Beach County, Florida, and any objections to such jurisdiction
or venue are hereby waived.
 
15. No Waiver by Lender.  No failure on the part of Lender to exercise any right
or remedy hereunder, whether before or after the happening of a default shall
constitute a waiver thereof, and no waiver of any past default shall constitute
a waiver of any future default or of any other default.  No failure to
accelerate the debt evidenced hereby by reason of default hereunder, or
acceptance of a past due installment, or indulgence granted from time to time
shall be construed to be a waiver of the right to insist upon prompt payment
thereafter or to impose late charges retroactively or prospectively, or shall be
deemed to be a novation of this Note or as a reinstatement of the debt evidenced
hereby or as a waiver of such right or acceleration or any other right, or be
construed so as to preclude the exercise of any right that Lender may have,
whether by the laws of the State of Florida, by agreement, or otherwise.  This
Note may not be changed orally, but only by an agreement in writing signed by
the party against whom such agreement is sought to be enforced.
 
16. No Offsets.  No indebtedness evidenced by this Note shall be deemed to have
been offset or shall be offset or compensated by all or part of any claim, cause
of action, counterclaim or cross-claim, whether liquidated or unliquidated,
which Borrower may have or claim to have against Lender now or
hereafter.  Furthermore, in respect to the present indebtedness of, or any
future indebtedness incurred by, Borrower to Lender, Borrower waives, to the
fullest extent permitted by law, the benefits of any applicable law, regulation
or procedure that substantially provides that, if (i) cross-demands for money
have existed between persons at any point in time and (ii) neither demand was
barred by the applicable statute of limitations and (iii) an action is
thereafter commenced by one such person, then the other may assert in his answer
the defense of payment in that the two demands are compensated so far as they
equal each other, notwithstanding that an independent action asserting the claim
would at the time of filing the answer be barred by the applicable statute of
limitations.
 
 
4

--------------------------------------------------------------------------------

 
 
17.  Loss, Theft, Destruction or Mutilation of Note.  In the event of the loss,
theft or destruction of this Note, upon Lender's written request, accompanied by
an indemnification and/or security reasonably satisfactory to Borrower, or in
the event of the mutilation of this Note, upon Lender's surrender to the
Borrower of the mutilated Note, Borrower shall execute and deliver to such party
or Lender, as the case may be, a new promissory note in form and content
identical to this Note in lieu of the lost, stolen, destroyed or mutilated Note.
 
18.  Relationship of Parties.  THE RELATIONSHIP BETWEEN BORROWER AND LENDER IS,
AND AT ALL TIMES SHALL REMAIN, SOLELY THAT OF DEBTOR AND CREDITOR, AND SHALL NOT
BE, OR BE CONSTRUED TO BE, A JOINT VENTURE, EQUITY VENTURE, PARTNERSHIP OR OTHER
RELATIONSHIP OF ANY NATURE.
 
19. Unconditional Payment.  If any payment received by Lender hereunder shall be
deemed by a court of competent jurisdiction to have been a voidable preference
or fraudulent conveyance under any bankruptcy, insolvency or other debtor relief
law, then the obligation to make such payment shall survive any cancellation or
satisfaction of this Note or return thereof to Borrower and shall not be
discharged or satisfied with any prior payment thereof or cancellation of this
Note, but shall remain a valid and binding obligation enforceable in accordance
with the terms and provisions hereof, and such payment shall be immediately due
and payable upon demand.  No release of any security for this Note or any party
liable for payment of this Note shall release or affect the liability of
Borrower or any other party who may become liable for payment of all or any part
of the indebtedness evidenced by this Note.  Lender may release any guarantor,
surety or indemnitor of this Note from liability, in every instance without the
consent of Borrower hereunder and without waiving any rights which Lender may
have hereunder or under the Loan Agreement or under applicable law or in equity.
 
20.  Ambiguity and Construction of Certain Terms.  Neither this Note nor any
uncertainty or ambiguity herein shall be construed or resolved against Lender by
virtue of the fact that such document has originated with Lender as
drafter.  Borrower acknowledges that it has reviewed this Note and has had the
opportunity to consult with counsel on same. This Note, therefore, shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.  All
personal pronouns used herein, whether used in the masculine, feminine or neuter
gender, shall be deemed to include all other genders; the singular shall include
the plural and vice versa.  Titles of articles and sections are for convenience
only and in no way define, limit, amplify or describe the scope or intent of any
provisions hereof.  "Herein," "hereof" and "hereunder" and other words of
similar import refer to this Note as a whole and not to any particular section,
paragraph or other subdivision; "Section" refers to the entire section and not
to any particular subsection, paragraph of other subdivision. Reference to days
for performance shall mean calendar days unless Business Days are expressly
indicated.
 
 
5

--------------------------------------------------------------------------------

 
 
21. Joint and Several Liability.  If Borrower consists of more than one (1)
person, corporation or other entity, the obligations and liabilities of such
persons, corporations or other entities under this Note, under the Loan
Agreement shall be joint and several, and the word "Borrower" shall mean all or
some or any of them, as the context may require.
 
22. Time of the Essence.  Time is of the essence to each and every provision of
this Note.
 
23. Renewal.  This Note renews, modifies and replaces that certain Revolving
Promissory Note dated May 20, 2009, executed by Borrower in favor of
Lender.  Documentary stamp tax was paid thereon at such time.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
 
SIGNATURE PAGE FOLLOWS.]
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
on its behalf under seal on the date first written above.
 

  GELTECH SOLUTIONS, INC.          
 
By:
/s/ Michael Cordani       Name: Michael Cordani       Title: Chief Executive
Officer          

 
 






[Signature Page to Revolving Promissory Note]




7